DETAILED ACTION
	This is the first action on the merits. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/13/2020 has been considered by the examiner.
	The examiner notes that the format of the IDS submitted on 11/13/2020 has only been approved for use through 07/31/2006, but the content has been considered by the examiner regardless.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the user" in line 4. Claim 6 recites the limitation “the user” in line 5. There is insufficient antecedent basis for these limitations in the claims. Claims 5 and 6 do not introduce or define “a user” and depend from independent claim 1, which also does not introduce or define “a user.” It would not be clear to a person having ordinary skill in the art before the effective filing date of the claimed invention what properties a user would need to possess in order to read on “the user” as claimed. Therefore, claims 5 and 6 are rejected under 35 U.S.C. 112(b). For the purpose of examination, the examiner considers claims 5 and 6 as if they read “a user” instead of “the user”; see the rejections as set forth below.
Claim 7 recites the limitation "the additional signal" in line 10. There is insufficient antecedent basis for this limitation in the claim. Independent claim 7 does not introduce or define “an additional signal.” For example, claim 7 introduces “a signal” in line 2 and “an additional input” in line 4, where it would be unclear to a person having ordinary skill in the art before the effective filing date of the claimed invention if the additional signal refers to another “a signal” from line 2, to a signal related to the “an additional input” from line 4, or to any other signal. Therefore, claim 7 is rejected under 35 U.S.C. 112(b). For the purpose of examination, the examiner considers claim 7 as if it reads “the additional input” instead of “the additional signal”; see the rejection as set forth below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, and 11-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Balutis (US 2015/0271991 A1).

	Regarding claim 1, Balutis discloses a control device for interfacing with an autonomous lawn mower (In paragraph [0044], Balutis discloses an autonomous robot designed to mow a lawn; see also paragraph [0048], where Balutis discloses that the robot 10 includes a robot controller 150), the control device comprising:
a first hand control configured to generate a first signal (In paragraph [0065], Balutis discloses that the robot 10 may include a push bar 116 attached to the body 100 for guiding the robot, including, for example, two sensors (first and second hand controls to generate first and second signals) monitoring left-right pressure or bar displacement to move or steer the robot 10 in a direction of pressure);
a second hand control configured to generate a second signal (In paragraph [0065], Balutis discloses that the robot 10 may include a push bar 116 attached to the body 100 for guiding the robot, including, for example, two sensors (first and second hand controls to generate first and second signals) monitoring left-right pressure or bar displacement to move or steer the robot 10 in a direction of pressure);
one or more additional input regions to generate an additional input signal (In paragraph [0058], Balutis discloses that a control arbitration system 158 [of controller 150] includes components that provide an interface (input region) to the control arbitration system 158; in paragraphs [0068-0069], Balutis discloses a user interface (input region) which may be embodied by operator feedback unit 700 in communication with the controller 150; see also paragraph [0092], where Balutis discloses that, to provide interaction with a user, one or more aspects of the disclosure can be implemented on a computer having a touch screen, a keyboard and a pointing device, or other kinds of devices to receive input from the user);
one or more processors (In paragraph [0056], Balutis discloses that the controller 150 is a device having one or more computing processors 152a in communication with non-transitory memory 152b capable of storing instructions executable on the computing processor(s) 152a); and
one or more non-transitory computer readable media storing instructions thereon which, when executed by the one or more processors, cause the one or more processors to perform the operations (In paragraph [0056], Balutis discloses that the controller 150 is a device having one or more computing processors 152a in communication with non-transitory memory 152b capable of storing instructions executable on the computing processor(s) 152a) comprising:
receiving sensor data from one or more sensors associated with the autonomous lawn mower (In paragraphs [0048-0050], Balutis discloses that the robot controller 150 receives signals from sensors of sensor system 300);
determining, based at least in part on the sensor data and one or more of the first signal, the second signal, or the additional signal, a control signal (In paragraph [0065], Balutis discloses that the robot 10 monitors two pressure sensors monitoring left-right pressure (first and second hand controls) to move or steer in a direction of pressure, where the examiner understands a control signal must be determined based on the data (first and second signals) of the pressure sensors (first and second hand controls) in order to move or steer the robot 10 based on the data; in paragraph [0062], Balutis discloses that the robotic lawnmower 10 may detect at least one of an obstacle or water 25 via the sensor system 300 and provide the operator with feedback via operator feedback unit 700, where the examiner understands that a control signal must be determined based on the sensor data in order to control the robot to provide feedback as disclosed; see also paragraph [0048], where Balutis discloses that the robot controller 150 can redirect the wheel modules 411, 421, 431 (determine a control signal) in response to signals received from the sensors (sensor data), causing the robot 10 to avoid obstacles and clutter while traversing the lawn); and
controlling the autonomous lawn mower based at least in part on the control signal (In paragraph [0065], Balutis discloses that the robot 10 monitors two pressure sensors monitoring left-right pressure (first and second hand controls) to move or steer in a direction of pressure; in paragraph [0062], Balutis discloses that the robotic lawnmower 10 may detect at least one of an obstacle or water 25 via the sensor system 300 and provide the operator with feedback via operator feedback unit 700; see also paragraph [0048], where Balutis discloses that the robot controller 150 can redirect the wheel modules 411, 421, 431 (control the lawn mower based on a control signal) in response to signals received from the sensors (sensor data), causing the robot 10 to avoid obstacles and clutter while traversing the lawn).

Regarding claim 2, Balutis further discloses wherein the sensor comprises one or more of an inertial measurement unit (IMU) (In paragraph [0050], Balutis discloses that the sensor system 300 includes an inertial measurement unit (IMU) 360 in communication with the controller 150), and
wherein determining the control signal comprises:
determining, based at least in part on the sensor data, a current state of the autonomous lawn mower, the current state comprising one or more of a position (In paragraphs [0053-0054], Balutis discloses that a localizing system 550 of navigation system 500 stored and/or executed on the robot controller 150 determines a global position of the robot lawnmower 10 and includes the IMU 360 for determining the position of the robot 10 with respect to a global origin), an orientation (In paragraph [0050], Balutis discloses that the IMU 360 may monitor a tilt (orientation) of the robot 10), a linear velocity, or an angular velocity (In paragraph [0049], Balutis discloses that the sensors may include an accelerometer detecting a speed of the robot lawnmower 10; in paragraph [0051], Balutis discloses that the linear and angular accelerations of the robot may be measured using the IMU 360);
determining, based at least in part on one or more of the first signal, the second signal, or the additional signal, a desired state of the autonomous lawn mower (In paragraph [0061], Balutis discloses a teach routine 155 to map a geometric contour of the confinement perimeter 21 while the human operator pilots the robot lawnmower 10 for a duration of the teach mode, where the geometric contour defines a confinement perimeter 21 that the robot lawnmower 10 avoids crossing while it is autonomously cutting the lawn 20 in the autonomous mode; the examiner understands the confinement perimeter 21 to be at least a “desired state” of the autonomous lawn mower, where the confinement perimeter 21 represents an area in which a human operator desires the autonomous lawnmower to stay, and where the mapping of the confinement perimeter 21 is at least based on input from the operator feedback unit (additional signal, see paragraph [0069]) and piloting of the lawnmower by the human operator via two pressure sensors monitoring left-right pressure (first and second signals, see paragraph [0065])); and
determining, based at least in part on a difference between the current state and the desired state, the control signal (In paragraph [0061], Balutis discloses that the robot lawnmower 10 avoids crossing the confinement perimeter 21 mapped during a teach routine 155 while it is autonomously cutting the lawn 20 in the autonomous mode; the examiner understands that a control signal must be determined based on the current state (localized position, for example) in order to control the autonomous lawn mower to avoid crossing the confinement perimeter 21),
wherein the control signal comprises an amount of torque to be applied to a wheel associated with the autonomous lawn mower (In paragraph [0048], Balutis discloses that the robot controller 150 can maneuver the robot 10 by controlling the rotational speed and direction (an amount of torque) of each wheel module rotating the wheels).

Regarding claim 3, Balutis further discloses wherein the control device is coupled to the autonomous lawn mower via one or more of:
a mechanical coupling (In paragraph [0048], Balutis discloses that the robot 10 includes a robot controller 150 disposed within the robot body 100),
an electrical coupling (In paragraph [0044], Balutis discloses that the robot body 100 supports a power source 106 (e.g., a battery) for powering any electrical components of the robot 10, where the examiner understands that the controller 150 is an electrical component that is embodied by computing processor(s) 152a as described in paragraph [0056])), or
a wireless coupling (In paragraphs [0064-0068], Balutis teaches that the operator feedback unit 700 may be wirelessly implemented to send signals to a receiver 151 on the robot 10 that is in communication with the controller 150 and allow an operator to remotely drive the robot lawnmower 10, where the push bar 116 may be detachable from or stowable on the robot body 100 for example; see also paragraph [0094], where Balutis discloses that the computing system may be embodied by a client and server device located remote from each other and interacting through a communication network, where the client device displays data and receives user input to transmit to the server, for example).

Regarding claim 5, Balutis further discloses wherein determining the control signal comprises:
receiving a current position of the autonomous lawn mower (In paragraphs [0053-0054], Balutis discloses that a navigation system stored and/or executed on the robot controller 150 includes a localization system 550 that determines a global position of the robot lawnmower 10);
determining a distance between the current position and a closest point along a pattern to be mowed by the autonomous lawn mower while operated by a user (In paragraphs [0053-0054], Balutis discloses that the navigation system 500 allows the robot 10 to navigate the lawn 20 without colliding into obstacles or going outside a configured perimeter 21 of the lawn 20 by maneuvering the robot 10 in, for example, a deterministic pattern or path planned by the navigation system 500; the examiner understands that the robot must at least determine if a distance between the localized position and some next point along the pattern to be maneuvered is at least non-zero in order to continue traveling along the path or to stop navigation once the path is completed; the examiner understands the pattern to be at least a pattern to be mowed by the autonomous lawn mower while operated by a user, where the configured perimeter 21 is defined by the manual operation of the lawn mower by a user as disclosed in paragraph [0061]); and
determining, based at least in part on the distance, the first signal, and the second signal, a torque to apply to a wheel associated with the autonomous lawn mower (In paragraph [0048], Balutis discloses that the robot controller 150 can maneuver the robot 10 by controlling the rotational speed and direction (an amount of torque) of each wheel module rotating the wheels; the examiner understands that the robot must at least determine if a distance between the localized position and some next point along the pattern to be maneuvered is at least non-zero in order to continue traveling along the path or to stop navigation once the path is completed; the examiner understands that the configured perimeter 21, in which the pattern or path is planned, is mapped by (based at least in part on) the piloting of the lawnmower by the human operator via two pressure sensors monitoring left-right pressure (first and second signals) as disclosed in paragraphs [0061] and [0065]).

Regarding claim 6, Balutis further discloses wherein the operations further comprise determining a user presence signal (In paragraph [0065], Balutis discloses that the push bar 116 includes a dead man or kill switch 117A in communication with the drive system 400 to turn off the robot 10 when a user of the push bar 116 ceases use or no longer maintains contact with the push bar 116) based at least in part on one or more of:
the additional signal (In paragraph [0065], Balutis discloses that the push bar 116 includes a dead man or kill switch 117A in communication with the drive system 400 to turn off the robot 10 when a user of the push bar 116 ceases use or no longer maintains contact with the push bar 116; the examiner understands a signal generated via the dead man or kill switch 117A to at least be an additional signal generated by an additional input region), or
a capacitive sensor associated with one or more of the first or second hand controls (In paragraph [0065], Balutis discloses that “the dead man or kill switch 117A may include a capacitive sensor”), and
wherein determining the control signal is further based at least in part on the user presence signal (In paragraph [0065], Balutis discloses that the push bar 116 includes a dead man or kill switch 117A in communication with the drive system 400 to turn off the robot 10 (determine control signal to turn off the robot) when a user of the push bar 116 ceases use or no longer maintains contact with the push bar 116).

Regarding claim 7, Balutis discloses a method for controlling an autonomous lawn mower (In paragraph [0044], Balutis discloses an autonomous robot designed to mow a lawn) comprising:
receiving, from a control device, a signal associated with a hand control of the control device (In paragraph [0065], Balutis discloses that the robot 10 may include a push bar 116 attached to the body 100 for guiding the robot, including, for example, a joystick (hand control) to advance and steer the robot 10);
receiving, from the control device, an additional input (In paragraph [0058], Balutis discloses that a control arbitration system 158 includes components that provide an interface to the control arbitration system 158; in paragraphs [0068-0070], Balutis discloses a user interface which may be embodied by operator feedback unit 700 in communication with the controller 150 to receive commands (additional inputs) to, for example, turn on/off the robot 10, indicate completion of a teaching lap around the geometric shape of the perimeter, or to begin, pause, or resume a teach run; see also paragraph [0092], where Balutis discloses that, to provide interaction with a user, one or more aspects of the disclosure can be implemented on a computer having a touch screen, a keyboard and a pointing device, or other kinds of devices to receive input from the user);
receiving sensor data from a sensor associated with the autonomous lawn mower (In paragraphs [0048-0050], Balutis discloses that the robot controller 150 receives signals from sensors of sensor system 300);
determining, based at least in part on the sensor data, a current state of the autonomous lawn mower, the current state indicative of one or more of a position (In paragraphs [0053-0054], Balutis discloses that a localizing system 550 of navigation system 500 stored and/or executed on the robot controller 150 determines a global position of the robot lawnmower 10 and includes the IMU 360 for determining the position of the robot 10 with respect to a global origin), an orientation (In paragraph [0050], Balutis discloses that the IMU 360 may monitor a tilt (orientation) of the robot 10), or a velocity of the autonomous lawn mower (In paragraph [0049], Balutis discloses that the sensors may include an accelerometer detecting a speed of the robot lawnmower 10; in paragraph [0051], Balutis discloses that the linear and angular accelerations of the robot may be measured using the IMU 360);
determining, based at least in part on the current state of the autonomous lawn mower and one or more of the signal or the additional input, a control signal (In paragraph [0061], Balutis discloses that the robot lawnmower 10 avoids crossing the confinement perimeter 21 mapped during a teach routine 155 while it is autonomously cutting the lawn 20 in the autonomous mode; the examiner understands that a control signal must be determined based on the current state (localized position, for example) in order to control the autonomous lawn mower to avoid crossing the confinement perimeter 21; in paragraph [0061], Balutis discloses a teach routine 155 to map a geometric contour of the confinement perimeter 21 while the human operator pilots the robot lawnmower 10 for a duration of the teach mode, where the geometric contour defines a confinement perimeter 21 that the robot lawnmower 10 avoids crossing while it is autonomously cutting the lawn 20 in the autonomous mode; the examiner understands the mapping of the confinement perimeter 21 is at least based on input from the operator feedback unit (additional input, see paragraph [0069]) and piloting of the lawnmower by the human operator via a joystick (hand control, see paragraph [0065])); and
controlling the autonomous lawn mower based at least in part on the control signal (In paragraph [0061], Balutis discloses that the robot lawnmower 10 avoids crossing the confinement perimeter 21 mapped during a teach routine 155 while it is autonomously cutting the lawn 20 in the autonomous mode; in paragraph [0048], Balutis discloses that the robot controller 150 can maneuver the robot 10 by controlling the rotational speed and direction (an amount of torque) of each wheel module rotating the wheels).

Regarding claim 8, Balutis further discloses wherein the control device is coupled to the autonomous lawn mower via one or more of:
a mechanical coupling (In paragraph [0048], Balutis discloses that the robot 10 includes a robot controller 150 disposed within the robot body 100),
an electrical coupling (In paragraph [0044], Balutis discloses that the robot body 100 supports a power source 106 (e.g., a battery) for powering any electrical components of the robot 10, where the examiner understands that the controller 150 is an electrical component that is embodied by computing processor(s) 152a as described in paragraph [0056])), or
a wireless coupling (In paragraphs [0064-0068], Balutis teaches that the operator feedback unit 700 may be wirelessly implemented to send signals to a receiver 151 on the robot 10 that is in communication with the controller 150 and allow an operator to remotely drive the robot lawnmower 10, where the push bar 116 may be detachable from or stowable on the robot body 100 for example; see also paragraph [0094], where Balutis discloses that the computing system may be embodied by a client and server device located remote from each other and interacting through a communication network, where the client device displays data and receives user input to transmit to the server, for example).

Regarding claim 9, Balutis further discloses the method further comprising determining whether a user is associated with the control device (In paragraph [0065], Balutis discloses that the push bar 116 includes a dead man or kill switch 117A in communication with the drive system 400 to turn off the robot 10 when a user of the push bar 116 ceases use or no longer maintains contact with the push bar 116; the examiner understands a user using or maintaining contact with the push bar 116 to at least be “associated with the control device” under its broadest reasonable interpretation, where operating the lawn mower via the push bar 116 necessitates at least an interaction with the control device of the lawn mower) based at least in part on one or more of:
the additional input (In paragraph [0065], Balutis discloses that the push bar 116 includes a dead man or kill switch 117A in communication with the drive system 400 to turn off the robot 10 when a user of the push bar 116 ceases use or no longer maintains contact with the push bar 116; the examiner understands a signal generated via the dead man or kill switch 117A to at least be an additional input), and
wherein determining the control signal is further based at least in part on determining whether a user is associated with the control device (In paragraph [0065], Balutis discloses that the push bar 116 includes a dead man or kill switch 117A in communication with the drive system 400 to turn off the robot 10 (determine control signal to turn off the robot) when a user of the push bar 116 ceases use or no longer maintains contact with the push bar 116 (whether a user is associated with the control device)).

Regarding claim 11, Balutis further discloses wherein the current state of the autonomous lawn mower comprises a position (In paragraphs [0053-0054], Balutis discloses that a navigation system stored and/or executed on the robot controller 150 includes a localization system 550 that determines a global position of the robot lawnmower 10), and
wherein determining the control signal comprises:
receiving a pattern along which the autonomous lawn mower is to mow (In paragraphs [0053-0054], Balutis discloses that the navigation system 500 allows the robot 10 to navigate the lawn 20 without colliding into obstacles or going outside a configured perimeter 21 of the lawn 20 by maneuvering the robot 10 in, for example, a deterministic pattern or path planned by the navigation system 500);
determining a distance between the position and a closest point on the pattern (In paragraphs [0053-0054], Balutis discloses that the navigation system 500 allows the robot 10 to navigate the lawn 20 without colliding into obstacles or going outside a configured perimeter 21 of the lawn 20 by maneuvering the robot 10 in, for example, a deterministic pattern or path planned by the navigation system 500; the examiner understands that the robot must at least determine if a distance between the localized position and some next point along the pattern to be maneuvered is at least non-zero in order to continue traveling along the path or to stop navigation once the path is completed); and
determining, as the control signal and based at least in part on the distance, a torque to apply to a wheel associated with the autonomous lawn mower (In paragraph [0048], Balutis discloses that the robot controller 150 can maneuver the robot 10 by controlling the rotational speed and direction (an amount of torque) of each wheel module rotating the wheels; the examiner understands that the robot must at least determine if a distance between the localized position and some next point along the pattern to be maneuvered is at least non-zero in order to continue traveling along the path or to stop navigation once the path is completed).

Regarding claim 12, Balutis further discloses receiving map data associated with an environment through which the autonomous lawn mower is traversing (In paragraph [0061], Balutis discloses a teach routine 155 to map a geometric contour of the confinement perimeter 21 (map data) while the human operator pilots the robot lawnmower 10 for a duration of the teach mode, where the geometric contour defines a confinement perimeter 21 that the robot lawnmower 10 avoids crossing while it is autonomously cutting the lawn 20 in the autonomous mode),
wherein determining the control signal is further based at least in part on the map data (In paragraph [0061], Balutis discloses a teach routine 155 to map a geometric contour of the confinement perimeter 21 (map data) while the human operator pilots the robot lawnmower 10 for a duration of the teach mode, where the geometric contour defines a confinement perimeter 21 that the robot lawnmower 10 avoids crossing while it is autonomously cutting the lawn 20 in the autonomous mode).

Regarding claim 13, Balutis further discloses wherein the signal is generated at a first time (In paragraph [0061], Balutis discloses a teach routine 155 to map a geometric contour of the confinement perimeter 21 while the human operator pilots the robot lawnmower 10 for a duration of the teach mode, where the geometric contour defines a confinement perimeter 21 that the robot lawnmower 10 avoids crossing while it is autonomously cutting the lawn 20 in the autonomous mode; the examiner understands that a signal from a hand control to pilot the robot lawnmower 10 is received at a first time),
and wherein the sensor data is received at a second time after the first time (In paragraph [0061], Balutis discloses a teach routine 155 to map a geometric contour of the confinement perimeter 21 while the human operator pilots the robot lawnmower 10 for a duration of the teach mode, where the geometric contour defines a confinement perimeter 21 that the robot lawnmower 10 avoids crossing while it is autonomously cutting the lawn 20 in the autonomous mode; the examiner understands that the geometric contour of the confinement perimeter 21 is mapped based on sensor data received at a second time while the lawnmower is navigating according to signal from a hand control to pilot the robot lawnmower 10 which was received at a first time before the second time),
the method further comprising determining, at a third time after the second time, the autonomous lawn mower to be operated in an autonomous mode (In paragraph [0061], Balutis discloses a teach routine 155 to map a geometric contour of the confinement perimeter 21 while the human operator pilots the robot lawnmower 10 for a duration of the teach mode, where the geometric contour defines a confinement perimeter 21 that the robot lawnmower 10 avoids crossing while it is autonomously cutting the lawn 20 in the autonomous mode; the examiner understands that the operation of the lawn mower in the autonomous mode occurs at a third time after the geometric contour of the confinement perimeter 21 has been mapped at a second time before the third time),
wherein, after the third time, the autonomous lawn mower is configured to mow exclusive of additional signals generated by the control device (In paragraph [0061], Balutis discloses a teach routine 155 to map a geometric contour of the confinement perimeter 21 while the human operator pilots the robot lawnmower 10 for a duration of the teach mode, where the geometric contour defines a confinement perimeter 21 that the robot lawnmower 10 avoids crossing while it is autonomously cutting the lawn 20 in the autonomous mode; the examiner understands that the operation of the lawnmower after entering the autonomous mode is autonomous, and therefore occurs exclusive of signals received from hand control or any additional input from an operator of the lawnmower).

Regarding claim 14, Balutis discloses one or more non-transitory computer readable media having instructions stored thereon which, when executed by one or more processors, cause the one or more processors to perform the operations (In paragraph [0056], Balutis discloses that the controller 150 is a device having one or more computing processors 152a in communication with non-transitory memory 152b capable of storing instructions executable on the computing processor(s) 152a) comprising:
receiving, from a control device, a signal associated with a hand control of the control device (In paragraph [0065], Balutis discloses that the robot 10 may include a push bar 116 attached to the body 100 for guiding the robot, including, for example, a joystick (hand control) to advance and steer the robot 10);
receiving, from the control device, an additional input (In paragraph [0058], Balutis discloses that a control arbitration system 158 includes components that provide an interface to the control arbitration system 158; in paragraphs [0068-0070], Balutis discloses a user interface which may be embodied by operator feedback unit 700 in communication with the controller 150 to receive commands (additional inputs) to, for example, turn on/off the robot 10, indicate completion of a teaching lap around the geometric shape of the perimeter, or to begin, pause, or resume a teach run; see also paragraph [0092], where Balutis discloses that, to provide interaction with a user, one or more aspects of the disclosure can be implemented on a computer having a touch screen, a keyboard and a pointing device, or other kinds of devices to receive input from the user);
receiving sensor data associated with a sensor of an autonomous lawn mower coupled to the control device (In paragraphs [0048-0050], Balutis discloses that the robot controller 150 receives signals from sensors of sensor system 300);
determining, based at least in part on the sensor data and one or more of the signal or the additional input, a control signal (In paragraph [0065], Balutis discloses that the robot 10 may include a push bar 116 attached to the body 100 for guiding the robot, including, for example, a joystick (hand control) to advance and steer the robot 10; in paragraph [0062], Balutis discloses that the robotic lawnmower 10 may detect at least one of an obstacle or water 25 via the sensor system 300 and provide the operator with feedback via operator feedback unit 700, where the examiner understands that a control signal must be determined based on the sensor data in order to control the robot to provide feedback as disclosed; see also paragraph [0048], where Balutis discloses that the robot controller 150 can redirect the wheel modules 411, 421, 431 (determine a control signal) in response to signals received from the sensors (sensor data), causing the robot 10 to avoid obstacles and clutter while traversing the lawn),
wherein the control signal is configured to control an autonomous lawn mower (In paragraph [0065], Balutis discloses that the robot 10 monitors two pressure sensors monitoring left-right pressure (first and second hand controls) to move or steer in a direction of pressure; in paragraph [0062], Balutis discloses that the robotic lawnmower 10 may detect at least one of an obstacle or water 25 via the sensor system 300 and provide the operator with feedback via operator feedback unit 700; see also paragraph [0048], where Balutis discloses that the robot controller 150 can redirect the wheel modules 411, 421, 431 (control the lawn mower based on a control signal) in response to signals received from the sensors (sensor data), causing the robot 10 to avoid obstacles and clutter while traversing the lawn).

Regarding claim 15, Balutis further discloses wherein the hand control comprises a joystick and the signal is determined based at least in part on an orientation of the joystick relative to a neutral position of the joystick (In paragraph [0065], Balutis discloses that the robot 10 may include a push bar 116 attached to the body 100 for guiding the robot, including, for example, a joystick (hand control) to advance and steer the robot 10).

Regarding claim 16, Balutis further discloses wherein the operations further comprise determining, based at least in part on the sensor data, whether a user is associated with the control device (In paragraph [0065], Balutis discloses that the push bar 116 includes a dead man or kill switch 117A in communication with the drive system 400 to turn off the robot 10 when a user of the push bar 116 ceases use or no longer maintains contact with the push bar 116, and that “the dead man or kill switch 117A may include a capacitive sensor”; the examiner understands a user using or maintaining contact with the push bar 116 to at least be “associated with the control device” under its broadest reasonable interpretation, where operating the lawn mower via the push bar 116 necessitates at least an interaction with the control device of the lawn mower), and
wherein determining the control signal is further based at least in part on determining whether the user is associated with the control device (In paragraph [0065], Balutis discloses that the push bar 116 includes a dead man or kill switch 117A in communication with the drive system 400 to turn off the robot 10 (determine control signal to turn off the robot) when a user of the push bar 116 ceases use or no longer maintains contact with the push bar 116 (whether a user is associated with the control device)).

Regarding claim 17, Balutis further discloses wherein determining the control signal comprises:
determining, based at least in part on the sensor data, a current state of the autonomous lawn mower, the current state comprising one or more of a position (In paragraphs [0053-0054], Balutis discloses that a localizing system 550 of navigation system 500 stored and/or executed on the robot controller 150 determines a global position of the robot lawnmower 10 and includes the IMU 360 for determining the position of the robot 10 with respect to a global origin), an orientation (In paragraph [0050], Balutis discloses that the IMU 360 may monitor a tilt (orientation) of the robot 10), or a velocity of the autonomous lawn mower (In paragraph [0049], Balutis discloses that the sensors may include an accelerometer detecting a speed of the robot lawnmower 10; in paragraph [0051], Balutis discloses that the linear and angular accelerations of the robot may be measured using the IMU 360);
determining, based at least in part on one or more of the signal or the additional input, a desired state of the autonomous lawn mower In paragraph [0061], Balutis discloses a teach routine 155 to map a geometric contour of the confinement perimeter 21 while the human operator pilots the robot lawnmower 10 for a duration of the teach mode, where the geometric contour defines a confinement perimeter 21 that the robot lawnmower 10 avoids crossing while it is autonomously cutting the lawn 20 in the autonomous mode; the examiner understands the confinement perimeter 21 to be at least a “desired state” of the autonomous lawn mower, where the confinement perimeter 21 represents an area in which a human operator desires the autonomous lawnmower to stay, and where the mapping of the confinement perimeter 21 is at least based on input from the operator feedback unit (additional signal, see paragraph [0069]) and piloting of the lawnmower by the human operator via a joystick (hand control, see paragraph [0065]));
determining a difference between the current state and the desired state (In paragraph [0061], Balutis discloses that the robot lawnmower 10 avoids crossing the confinement perimeter 21 mapped during a teach routine 155 while it is autonomously cutting the lawn 20 in the autonomous mode; the examiner understands that a control signal must be determined based on the current state (localized position, for example) in order to control the autonomous lawn mower to avoid crossing the confinement perimeter 21); and
determining, as the control signal and based at least in part on the difference, an amount of torque to apply to a wheel of the autonomous lawn mower (In paragraph [0048], Balutis discloses that the robot controller 150 can maneuver the robot 10 by controlling the rotational speed and direction (an amount of torque) of each wheel module rotating the wheels).

Regarding claim 18, Balutis further discloses wherein determining the control signal comprises:
determining, based at least in part on the sensor data, a current position of the autonomous lawn mower (In paragraphs [0053-0054], Balutis discloses that a navigation system stored and/or executed on the robot controller 150 includes a localization system 550 that determines a global position of the robot lawnmower 10);
receiving a pattern along which the autonomous lawn mower is to mow (In paragraphs [0053-0054], Balutis discloses that the navigation system 500 allows the robot 10 to navigate the lawn 20 without colliding into obstacles or going outside a configured perimeter 21 of the lawn 20 by maneuvering the robot 10 in, for example, a deterministic pattern or path planned by the navigation system 500);
determining a distance between the current position and a closest point on the pattern (In paragraphs [0053-0054], Balutis discloses that the navigation system 500 allows the robot 10 to navigate the lawn 20 without colliding into obstacles or going outside a configured perimeter 21 of the lawn 20 by maneuvering the robot 10 in, for example, a deterministic pattern or path planned by the navigation system 500; the examiner understands that the robot must at least determine if a distance between the localized position and some next point along the pattern to be maneuvered is at least non-zero in order to continue traveling along the path or to stop navigation once the path is completed); and
determining, as the control signal and based at least in part on the distance, a torque to apply to a wheel associated with the autonomous lawn mower (In paragraph [0048], Balutis discloses that the robot controller 150 can maneuver the robot 10 by controlling the rotational speed and direction (an amount of torque) of each wheel module rotating the wheels; the examiner understands that the robot must at least determine if a distance between the localized position and some next point along the pattern to be maneuvered is at least non-zero in order to continue traveling along the path or to stop navigation once the path is completed).

Regarding claim 19, Balutis further discloses wherein the operations further comprise receiving map data (In paragraph [0061], Balutis discloses a teach routine 155 to map a geometric contour of the confinement perimeter 21 (map data) while the human operator pilots the robot lawnmower 10 for a duration of the teach mode, where the geometric contour defines a confinement perimeter 21 that the robot lawnmower 10 avoids crossing while it is autonomously cutting the lawn 20 in the autonomous mode), and
wherein the control signal is further based at least in part on the map data (In paragraph [0061], Balutis discloses a teach routine 155 to map a geometric contour of the confinement perimeter 21 (map data) while the human operator pilots the robot lawnmower 10 for a duration of the teach mode, where the geometric contour defines a confinement perimeter 21 that the robot lawnmower 10 avoids crossing while it is autonomously cutting the lawn 20 in the autonomous mode).

Regarding claim 20, Balutis further discloses wherein the signal is received at a first time (In paragraph [0061], Balutis discloses a teach routine 155 to map a geometric contour of the confinement perimeter 21 while the human operator pilots the robot lawnmower 10 for a duration of the teach mode, where the geometric contour defines a confinement perimeter 21 that the robot lawnmower 10 avoids crossing while it is autonomously cutting the lawn 20 in the autonomous mode; the examiner understands that a signal from a hand control to pilot the robot lawnmower 10 is received at a first time),
wherein the sensor data is received at a second time after the first time (In paragraph [0061], Balutis discloses a teach routine 155 to map a geometric contour of the confinement perimeter 21 while the human operator pilots the robot lawnmower 10 for a duration of the teach mode, where the geometric contour defines a confinement perimeter 21 that the robot lawnmower 10 avoids crossing while it is autonomously cutting the lawn 20 in the autonomous mode; the examiner understands that the geometric contour of the confinement perimeter 21 is mapped based on sensor data received at a second time while the lawnmower is navigating according to signal from a hand control to pilot the robot lawnmower 10 which was received at a first time before the second time), and
wherein, after the second time, the autonomous lawn mower is configured to mow a pattern based at least in part on additional sensor data from the one or more sensors and exclusive of additional signals generated by the control device (In paragraph [0061], Balutis discloses a teach routine 155 to map a geometric contour of the confinement perimeter 21 while the human operator pilots the robot lawnmower 10 for a duration of the teach mode, where the geometric contour defines a confinement perimeter 21 that the robot lawnmower 10 avoids crossing while it is autonomously cutting the lawn 20 in the autonomous mode; the examiner understands that the operation of the lawn mower in the autonomous mode occurs at a third time after the geometric contour of the confinement perimeter 21 has been mapped at a second time before the third time, and that the operation of the lawnmower after entering the autonomous mode is autonomous, and therefore occurs exclusive of signals received from hand control or any additional input from an operator of the lawnmower).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Balutis (US 2015/0271991 A1), in view of Depauw (US 8,607,901 B1).

Regarding claim 4, Balutis further discloses wherein the additional input is indicative of a maximum speed of the autonomous lawn mower (In paragraph [0065], Balutis discloses that the robot lawnmower 10 may operate at a faster speed while manually operated by the push bar 116, for example, the robot 10 may operate at an autonomous speed of about 0.5 m/sec and a manual speed greater than 0.5 m/sec including a speed actuatable to 120-150% of normal speed; in paragraph [0055], Balutis discloses that the operator feedback unit 700 may receive an input (additional input) from an operator indicating that the operator wants to teach a perimeter 21 of the lawn 20 to the robot lawnmower 10 (e.g., by pressing a START/PAUSE button 720); the examiner understands that the input indicating teaching mode and manual operation versus autonomous operation must also be an input indicative of a maximum speed of the autonomous lawn mower, where the lawn mower travels at differing maximum speeds depending on the mode as described in paragraph [0065]).
Balutis does not explicitly disclose wherein the first signal received from the first hand control of the control interface is associated with a wheel speed of a first wheel of the autonomous lawn mower and the second signal received from the second hand control interface is associated with a wheel speed of a second wheel of the autonomous lawn mower.
However, Depauw teaches wherein the first signal received from the first hand control of the control interface is associated with a wheel speed of a first wheel of the autonomous lawn mower (In column 2 lines 4-46, Depauw teaches that lawnmower 12 includes a left joystick 26 operationally coupled to the left drive wheel 16, that the left hydrostatic pump 44 may urge the left drive motor 42 to rotate the left drive wheel 16 in a forward direction when the left joystick 26 is tilted forwardly, and that the left hydrostatic pump 44 may urge the left drive motor 42 to rotate the left drive wheel 16 in a rearward direction when the left joystick 26 is tilted rearwardly) and the second signal received from the second hand control interface is associated with a wheel speed of a second wheel of the autonomous lawn mower (In column 2 lines 4-46, Depauw teaches that lawnmower 12 includes a right joystick 30 operationally coupled to the right drive wheel 18, that the right hydrostatic pump 48 may urge the right drive motor 46 to rotate the right drive wheel 18 in a forward direction when the right joystick 30 is tilted forwardly, and that the right hydrostatic pump 48 may urge the right drive motor 46 to rotate the right drive wheel 18 in a rearward direction when the right joystick 30 is tilted rearwardly).
Depauw is considered to be analogous to the claimed invention in that they both pertain to providing both a first and second hand control to the user of a lawn mower, which are associated with a corresponding first and second wheel. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the left and right joysticks and corresponding operation of the lawn mower as taught by Depauw with the control device as disclosed by Balutis, where doing so facilitates steering in a zero turn radius, as suggested by Depauw in column 1 lines 7-10. This is advantageous in that individual control of each of the wheels may be afforded to the operator, allowing more precise control of the lawnmower.

Regarding claim 10, Balutis does not explicitly disclose wherein the control signal comprises one or more of:
an amount of torque to apply to a wheel of the autonomous lawn mower on a same side associated with the hand control,
an amount of a reduction in speed to apply to an opposing wheel of the autonomous vehicle on an opposite side associated with the hand control, or
an output of a piecewise smooth function comprising at least a sigmoid function.
However, Depauw teaches wherein the control signal comprises one or more of:
an amount of torque to apply to a wheel of the autonomous lawn mower on a same side associated with the hand control (In column 2 lines 4-46, Depauw teaches that lawnmower 12 includes a left joystick 26 operationally coupled to the left drive wheel 16 and a right joystick 30 operationally coupled to the right drive wheel 18, where each corresponding left and right hydrostatic pumps may urge the corresponding left and right drive motors to rotate the corresponding left and right drive wheels in a forward direction when the corresponding left and right joysticks are titled forward, and in a rearward direction when the corresponding left and right joysticks are tilted rearwardly).
Depauw is considered to be analogous to the claimed invention in that they both pertain to providing both a first and second hand control to the user of a lawn mower, which are associated with a corresponding first and second wheel. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the left and right joysticks and corresponding operation of the lawn mower as taught by Depauw with the method as disclosed by Balutis, where doing so facilitates steering in a zero turn radius, as suggested by Depauw in column 1 lines 7-10. This is advantageous in that individual control of each of the wheels may be afforded to the operator, allowing more precise control of the lawnmower.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paxton (US 2021/0252698 A1) teaches vehicle owner identification using data from camera sensors to identify presence of an authorized driver and/or owner of vehicle, and for example disable such vehicle when an owner leaves such vehicle.
Bergsten (US 2019/0389519 A1) teaches identifying the operator via manual log in onto a control system, or through wireless communication between the control system and an electronic device unique to the operator, utilizing for example radio-frequency identification (RFID).
Salter (US 2019/0057341 A1) teaches a user detection sensor in a vehicle to detect an occupant or user present, using for example a camera or a weight sensor.
Hammonds (US 2006/0070774 A1) teaches left and right levers to operate the respective hydraulic control valves to control the speed and direction of the respective left and right drive wheel hydraulic motors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665